Citation Nr: 0519963	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  00-24 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
condition.

2.  Entitlement to service connection for left leg and left 
knee disabilities.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for a major depressive 
disorder with psychosis, not otherwise specified (claimed as 
anxiety and depression), secondary to a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which, 
in pertinent part, denied the veteran's application to reopen 
a claim for service connection for a left knee condition, and 
denied service connection for residuals of a left leg injury, 
a back disability, and a major depressive disorder with 
psychoses, not otherwise specified, as secondary to a lumbar 
spine disability.  In September 2002, a Decision Review 
Officer of the RO reopened the veteran's claim for service 
connection for a left knee condition and denied the claim on 
the merits.  In April 2005, the veteran testified before the 
Board at a travel board hearing that was held at the RO.  

Although the RO has adjudicated the issue of entitlement to 
service connection for a left knee condition on the merits, 
the Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  See Barnett, supra.

For the reasons stated below, the Board finds that new and 
material evidence has been received regarding the claim for 
service connection for a left knee condition.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  The claim for service connection for a left knee 
condition was previously denied in a January 1976 rating 
decision; the veteran did not appeal that decision.

3.  Evidence received since the January 1976 decision 
includes some evidence which is not cumulative or redundant, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The veteran was treated for several acute episodes of 
pain in his left knee in active service, which resolved and 
did not produce any chronic disability; a post-service left 
knee condition has not been associated with his active 
service or any incident therein.

5.  Any current left leg disability, other than the knee, was 
not present during service or for many years thereafter, and 
was not related to or caused by any incident of his active 
service.

6.  A left knee condition has not been demonstrated to be 
related to any service-connected residuals of an in-service 
injury to the left leg.

7.  The veteran was treated for an acute episode of back pain 
in active service, which resolved and did not produce any 
chronic disability; a post-service lumbar spine disability 
has not been associated with his active service or any 
incident therein.

8.  A lumbar spine disability has not been demonstrated to be 
related to any service-connected residuals of an in-service 
injury to the left leg.

9.  A major depressive disorder with psychosis, not otherwise 
specified, has not been demonstrated to be related to any 
service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The January 1976 RO decision that denied service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2004).

2.  New and material evidence has been received to reopen a 
claim for service connection for a left knee disability.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2004).

4.  Any current left leg disability, other than the knee, was 
not incurred in or aggravated by active service and is not 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (2004).

5.  A lumbar spine disability was not incurred in or 
aggravated by the veteran's active service and is not 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (2004).

6.  The criteria for entitlement to service connection for a 
major depressive disorder with psychosis, not otherwise 
specified, claimed as secondary to a lumbar spine disability, 
are not met.  38 C.F.R. § 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision dated in January 1976, the RO denied the 
veteran's claim for service connection for a left knee 
disability.  The veteran did not appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103.  Thus, the January 1976 decision became 
final because the veteran did not file a timely appeal.

The claim for entitlement to service connection for a left 
knee disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his claim in 
February 2000.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means evidence that bears 
directly and substantially upon the specific matter under 
consideration, and which by itself, or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened.  
38 C.F.R. § 3.156(a) (2001).  The Board notes, as an aside, 
that the definition of "new and material evidence" has been 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by VA 
on or after August 29, 2001; thus, this change does not apply 
to the instant case.  See 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2004).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Very briefly, the evidence before the VA at the time of the 
prior final RO decision consisted of the veteran's service 
medical records, and the veteran's own statements.  The 
veteran was scheduled for an examination but he failed to 
report up on the scheduled date.  The RO found that there was 
no evidence of a chronic left knee disability at separation 
or related to active service, and the claim was denied.

After the denial of his claim for service connection for a 
left knee condition, the veteran sought to reopen the claim 
in February 2000.  Evidence received since the last final RO 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  
	
Since submitting his application to reopen his claim for 
service connection for a left knee condition, VA treatment 
records dated from March 2000 through September 2004 have 
been associated with the file, as has a Report of MRI, 
conducted by private physician Barry P. Wood, M.D. in 
November 1999.  The veteran also underwent VA examinations of 
the left knee in March and June of 2001.  The results of 
these treatment records, examinations, and reports of 
examination demonstrate that the veteran currently has a left 
knee disability for which he underwent surgery in October 
2000 at the Houston, Texas VA medical facility.  
Specifically, the veteran, prior to surgery, was diagnosed 
with joint effusion, tear of the posterior horn of the medial 
meniscus, and chondromalacia of the patella.  The most recent 
VA impression, dated in June 2001, was "history of left knee 
symptoms, status post arthroscopy."

The Board finds that the VA treatment records, MRI and 
reports of examination indicate that the veteran has a 
current left knee disability, in contrast to the evidence on 
record at the time of the last final decision, and as such 
constitute new and material evidence.  Each of the above was 
not previously considered by agency decision makers, is not 
cumulative or redundant, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for 
service connection is reopened.  This does not mean that 
service connection is granted.  Rather, the merits of the 
claim for service connection will have to be reviewed on a de 
novo basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case and supplemental statements of the case provided the 
veteran with the laws and regulations pertaining to 
consideration of the claim on the merits.  Additionally, the 
Board notes that the discussion in the statement of the case 
essentially considered the veteran's claim on the merits.  
Also, the veteran has provided arguments addressing his claim 
on the merits.  The Board notes that in November 2002, the 
veteran submitted the following statement:  "I was reviewing 
my C-file and noticed that you were in possession of the 
evidence you needed to give me a favorable decision on my 
service connected claims.  I believe that you committed clear 
and unmistakable error."  The RO construed this statement as 
a new claim for service connection, based upon clear and 
unmistakable error ("CUE").  The RO sent the veteran 
correspondence regarding this new claim, requesting 
additional information and evidence.  It was specifically 
noted that the veteran "did not claim a specific disability, 
pertinent dates, or the evidence considered upon which [he] 
had based [his] statement that a clear and unmistakable error 
exists."  No response from the veteran was forthcoming.  
Accordingly, the Board concludes that the veteran did not 
wish to pursue a claim based upon clear and unmistakable 
error, and will address only those issues that the veteran 
appealed.  As regards his claim for service connection for a 
left knee condition, the Board finds that, given that the 
veteran had adequate notice of the applicable regulations, 
and it does not appear that he intended to pursue a "CUE" 
claim in this regard, he would not be prejudiced by the 
Board's review of the merits of the claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The veteran contends that he is entitled to service 
connection for a left knee condition, residuals of a left leg 
injury, a left knee condition as secondary to residuals of a 
left leg injury, a lumbar spine disability, a lumbar spine 
disability as secondary to residuals of a left leg injury, 
and a major depressive disorder with psychosis, not otherwise 
specified, (claimed as anxiety and depression) as secondary 
to the lumbar spine disability.  These claims will be 
addressed in turn.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis and mental disorders, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  In addition, "[t]he usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2004). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2004).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims, and 
the appeal will be denied.

1.  Left Knee

As an initial matter, the Board notes that there appears to 
have been some confusion as to the theory of entitlement 
under which the veteran has brought his claim for service 
connection for a left knee condition.  Early statements 
submitted in support of his claim speak in terms of 
aggravation of a pre-existing condition, while later 
statements in support of his claim refer only to in-service 
incurrence of a left knee condition.  In this regard, the 
Board notes that the veteran's June 1974 entrance examination 
and report of medical history are silent as to the history of 
a prior injury to the left knee.  The veteran did not report 
having injured his leg prior to entering service, nor was any 
evidence of a prior injury found upon examination.  
Additionally, the Board notes that at the March 2001 VA 
examination, and in April 2005 testimony before the Board, 
the veteran disputed the accuracy of the medical history 
provided under the "general remarks" category of the 
examination request form, which indicated that he had a 
history of a fractured tibia three years prior to evaluation 
of his left leg in July 1974.  The veteran insisted that he 
had not fractured his tibia prior to entering service.  Thus, 
despite that several notes of treatment in the veteran's 
service medical records suggest that the veteran claimed to 
have injured his left leg prior to entering service, the fact 
that no such condition was recorded in the entrance 
examination report, and there is otherwise no clear and 
unmistakable evidence that demonstrates that an injury or 
disease existed prior to entering service and was not 
aggravated by service, the Board finds that the veteran is 
entitled to the presumption of being in sound condition at 
the time he entered service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  Accordingly, the Board will not evaluate whether 
the veteran is entitled to service connection for a left knee 
condition on the basis of aggravation of a pre-existing 
injury and will evaluate whether the veteran is entitled to 
service connection for a left knee condition on a direct 
basis only.  

A review of the veteran's service medical records shows that 
he complained of left knee pain on several occasions.  The 
first instance was in July 1974, when he complained of left 
knee pain similar to a "muscle pull".  The veteran reported 
that his left knee had been broken three years earlier, 
before entering service.  Examination revealed left tibial 
deformity at the fibular junction which seemed stable.  
Treatment was not considered necessary and he was released to 
duty.  The veteran again complained of left knee pain in 
September 1974.  At that time it was noted that he had a 
history of left knee pain, and complained that it would 
occasionally give away.  The impression was chondromalacia .  
The last instance was in April 1975, when he complained of 
recurrent pain behind his left knee.  He at that time claimed 
to have fractured his leg during basic training but the 
treatment record notes that no such records were available.  
Upon examination, the veteran was found to have full range of 
motion in his left knee.  The knee was noted to generally be 
within normal limits, and he was placed on light duty.  The 
veteran's remaining service medical records do not refer to 
treatment for left knee problems.  At discharge examination 
in May 1975, the veteran was not noted to have any medical 
problems.  His examination report noted his lower extremities 
as being normal.  On the accompanying separation medical 
history report, he indicated that he did not have any swollen 
or painful joints or a "trick" or locked knee.  

In August 1975, the veteran filed a claim for service 
connection for a left knee disability.  He did not appear for 
the examination for which he was scheduled, and in January 
1976 the RO found that no current left knee disability was 
shown.  Based on this finding and on his service medical 
records, the RO determined that a left knee disability was 
not incurred in or aggravated by his active service.  

As no chronic knee or leg condition in service has been 
established, a showing of continuity of symptoms after 
discharge is required to support the veteran's claims.  38 
C.F.R. § 3.303(b).  With regard to the continuity of post-
service symptomatology, the first evidence of post-service 
medical treatment of record for these conditions is dated in 
November 1999, that is, approximately 24 years following the 
veteran's separation from service.  The veteran underwent an 
MRI of his left knee in November 1999.  The impression was:  
joint effusion; tear of the posterior horn of the medial 
meniscus, and chondromalacia of the patella.

The veteran first sought VA treatment for his left knee in 
March 2000, and it appears that he brought the MRI report 
with him.  He was diagnosed with a left knee medial meniscus 
tear, prescribed medication for swelling and prescribed a 
cane to help him ambulate.  In April 2000, he was placed on a 
waiting list for knee surgery, and in October 2000 underwent 
an arthroscopy of the knee.  

The veteran underwent a VA compensation and pension 
examination in March 2001.  The Board notes that at the time 
of examination, the veteran's claims folder was not available 
for review.  The veteran related a history of difficulty with 
his left knee since 1974, when he claims he fell into a hole 
while running.  He claimed that his leg was placed in a cast 
for six weeks following this incident, although he admitted 
that this was not reflected in his service medical records.  
He stated that while he has had trouble with his left knee 
since 1974, he did not seek medical treatment for his knee 
until 1999.  Examination of the left knee revealed freshly-
healed arthroscopic portals but no effusion, with full range 
of motion.  The impression was history of left knee symptoms, 
status post arthroscopy.  The examiner recommended obtaining 
the veteran's file for his review and scheduling him for 
another examination in order to give him more time to recover 
from the arthroscopy.

The veteran again underwent VA examination in June 2001.  The 
examiner stated that he had reviewed the veteran's file, in 
addition to additional service medical records that the 
veteran brought with him.  In addressing whether the 
veteran's current left knee condition is related to his 
service, the examiner stated that his medical records do not 
contain any evidence of a chronic left knee disability 
related to in-service injuries.  

After a thorough review of the record, the Board finds that 
the evidence does not show that the veteran has a left knee 
disability related to active service.  During service he was 
treated on several occasions for left knee pain, but the 
medical evidence tends to show that these episodes were acute 
and transitory and resolved with treatment during service.  
See 38 C.F.R. § 3.303.  At his May 1975 separation 
examination, the veteran reported that he did not have knee 
trouble on his Report of Medical History.  With regard to 
post-service medical evidence, the first post-service 
clinical evidence of any left knee condition is in 1999, 
approximately 24 years after service.  In view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Nor has a left knee disability otherwise 
been adequately linked to an incident of service.  There is 
no indication from a medical source that any left knee 
complaints during service may be reasonably associated with 
any left knee disability many years later.  Moreover, the 
June 2001 VA examination, which the Board finds to be 
probative, concluded that the veteran's current left knee 
condition was not related to service.

In recent statements in support of his claim, in testimony, 
and in reporting history to examiners, the veteran has 
attributed his current problem to service; however, as a 
layman, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson is generally 
not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

In the present case, the weight of the medical evidence 
demonstrates that any left knee problems during service were 
acute and transitory and resolved without residual 
disability, and that the current left knee condition began 
many years after service and was not caused by any incident 
of service.  The Board concludes that a left knee condition 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

2.  Residuals of an injury to the left leg

As an initial matter, the Board notes that the veteran is not 
entitled to service connection for a left leg condition on 
the theory of aggravation of a condition pre-existing service 
for the reasons cited above.  The Board will therefore 
evaluate whether the veteran is entitled to service 
connection for a left leg condition on a direct basis only.

A review of the veteran's service medical records shows that 
he did not complain of any left leg injuries other than those 
involving his left knee, as discussed above.  The only 
indication of any problem involving an aspect of the left leg 
aside from the knee is dated in July 1974, and is noted in a 
consultation regarding the left knee and right ankle.  At 
that time, the physician's assistant noted that the veteran 
had a deformity of the left tibial-fibular junction, as a 
result of an old injury, but stated that it was stable.  The 
assessment of the condition of the left leg was "old, well-
healed fracture [of the] proximal fibula."  His May 1975 
discharge examination report noted his lower extremities as 
being normal; on the accompanying separation medical history 
report, he indicated that had had a broken bone, but it was 
not specified which bone was broken.  He described his health 
overall as good, and the examiner concluded that he had "no 
medical problems."

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims.  38 C.F.R. § 3.303(b).  With 
regard to the continuity of post-service symptomatology, the 
Board finds no evidence of any complaints regarding the left 
leg other than complaints involving the left knee.  March 
2000 treatment records relating to the left knee note that 
there was claudication on the left leg, but do not address 
any cause of the claudication or mention it further.  The 
March 2001 report of VA examination notes that the veteran 
complained of left leg numbness and tingling on a regular 
basis, but this was noted in relation to a lumbar spine 
disability.  Continuity of symptomatology after service for a 
left leg disability is therefore not demonstrated, and this 
weighs heavily against the claim.  See Maxson, supra.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.  
After a thorough review of the record, the evidence does not 
show that the veteran has a left leg disability related to 
active service.  Further, there is no evidence of treatment 
for a left leg condition other than the left knee in his 
service medical records.  While the veteran claims that 
during service he broke his leg after falling in a hole while 
running, and that as a result he had to wear a cast for 
approximately six weeks, this is not borne out by his service 
medical records.  Additionally, it is unclear whether the 
veteran has a current left leg condition, aside from his left 
knee.  However, even assuming a present left leg condition, 
the evidence as a whole shows no continuity of symptomatology 
of such disability since service.  Nor is any current left 
leg condition otherwise adequately medically linked to an 
incident of service.

The veteran has alleged in statements and in testimony that 
he has a current left leg condition that had its onset during 
service.  However, the veteran, as a layman, is not competent 
to give a medical opinion on the diagnosis or etiology of a 
condition.  See Espiritu, supra.  

In the present case, the weight of the medical evidence 
indicates that any current left leg condition began many 
years after service and was not caused by any incident of 
service.  The condition was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert, supra.

3.  Left knee condition, secondary to a broken leg (residuals 
of an in-service injury)

The Board notes that the RO, at various stages in the 
adjudication of the veteran's claim, adjudicated entitlement 
to service connection for a left knee disability as secondary 
to a broken leg.  Although it does not appear that the 
veteran sought to appeal the RO's denial of his claim 
specifically in this regard, the Board, for the sake of 
clarity, notes that secondary service connection presupposes 
the existence of an established service-connected disability.  
Residuals for an injury of the left leg (or broken leg) is 
not currently service-connected, and thus there can be no 
secondary service connection for any condition allegedly due 
to an in-service injury relating to the left leg.

Where application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.  See Sabonis v. Brown, 6 
Vet. App. at 426, 430 (1994).  As there is no legal basis for 
an award of secondary service connection for a left knee 
condition, the claim must be denied as a matter of law.  Id.

4.  Lumbar spine disability

A review of the veteran's service medical records shows that 
the veteran complained of back pain on two occasions.  In 
October 1974, the veteran reported having pain in his mid 
back which was aggravated by exercise.  Upon examination, his 
back was found to be within normal limits.  The assessment 
was musculoskeletal sprain.  The second occasion was in April 
1975.  At that time, the veteran reported having injured his 
back approximately two weeks prior, when he was setting up a 
tent and the wind blew a tent pole, knocking the pole into 
his back.  He reported pain bilaterally at T6-L2, and stated 
that pain medication was not alleviating his pain.  Upon 
examination, he was noted to have slight lordosis, although 
his posture and gait were otherwise within normal limits.  He 
was assigned light duty and instructed to ice his back.  The 
veteran's remaining service medical records do not refer to 
treatment for back problems.  His May 1975 discharge 
examination report noted his spine as being normal, although 
on the accompanying separation medical history report, he 
indicated that he did suffer from recurrent back pain.  The 
examiner, however, determined that he had no medical problems 
at separation.

As chronicity of any back complaints in service has not been 
established, a showing of continuity of symptoms after 
discharge is required to support the veteran's claims.  38 
C.F.R. § 3.303(b).  With regard to the continuity of post-
service symptomatology, the first evidence of post-service 
medical treatment of record for back problems is dated in 
November 1999, many years after service.  See Maxson, supra.  
At that time, the veteran underwent an MRI of his lumbar 
spine at Gulf Coast Diagnostics.  The impression was:  
posterior annular tear at L4-L5 with disk herniation to the 
left of the midline in the region of the left lateral recess 
and left neural foramen; and desiccation of the L5-S1 
intervertebral disk with posterior annular tear and disk 
herniation.  

The veteran first sought VA treatment for his back in March 
2000.  After examining the veteran and reviewing the MRI, the 
examiner diagnosed him with disk herniation and tear in the 
lumbar spine.  VA treatment records dated through November 
2000 include treatment for back problems, and indicate that 
he may be a candidate for back surgery, but do not relate the 
veteran's current back problems with in-service back 
problems.

In March 2001, the veteran underwent a VA compensation and 
pension examination for his back problems.  The veteran 
reported a history of difficulty with the back, dating back 
to the 1974 incident when he was struck in the back by the 
tent pole.  He stated that the condition of his back had not 
improved since that time, but that he had not sought medical 
attention for his back since separation from service.  In 
testimony before the Board, the veteran stated that he had 
not sought medical attention over the years on account of 
having to work and care for his parents.  The veteran 
complained of pain on lifting, and stated that he had left 
leg numbness and tingling on a regular basis.  The impression 
was history of back injury with possible left leg radicular 
component.  The examiner did not opine as to whether the 
veteran's current back problems were related to his service.

After a thorough review of the record, the Board finds that 
the evidence does not show that the veteran has a back 
disability related to active service.  Examination and 
treatment records since 1999 do not relate the veteran's 
current back problems to his in-service back problems.  The 
back problems with which the veteran was diagnosed in 
November 1999 and March 2000 are not of the same type, nor 
are they in the same location as the veteran's back 
complaints incurred in service.  His post-service injuries 
relate to the  lower lumbar and lumbosacral spine; whereas 
his in-service complaints related to the thoracic and upper 
lumbar vertebrae.  The fact that there is no indication from 
a medical source that in-service back problems may be 
reasonably associated with his current back problems weighs 
heavily against the claim.  

In recent statements in support of his claim, in testimony, 
and in reporting history to examiners, the veteran has 
attributed his current back problems to service; however, as 
a layman, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain; Routen; Espiritu; supra.  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  See e.g., Layno, supra.  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker, supra.

The weight of the medical evidence demonstrates that the 
veteran's back complaints during service were acute and 
transitory and resolved without residual disability, and that 
the veteran's current back problems began many years after 
service and were not caused by any incident of service.  The 
Board concludes that the veteran's back condition was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  See Gilbert, supra.

5.  Lumbar spine disability, secondary to
                             a broken leg (residuals of an 
in-service injury)

The Board notes that the RO, at various stages in the 
adjudication of the veteran's claim, adjudicated entitlement 
to service connection for a lumbar spine disability as 
secondary to a broken leg.  Although it does not appear that 
the veteran sought to appeal the RO's denial of his claim 
specifically in this regard, the Board, for the sake of 
clarity, notes that secondary service connection presupposes 
the existence of an established service-connected disability.  
Residuals for an injury of the left knee and leg (or broken 
leg) is not currently service-connected, and thus there can 
be no secondary service connection for a lumbar spine 
disability allegedly due to an in-service injury relating to 
the left knee or leg.

Where application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.  See Sabonis v. Brown, 6 
Vet. App. at 426, 430 (1994).  As there is no legal basis for 
an award of secondary service connection for a lumbar spine 
disability, the claim must be denied as a matter of law.  Id.

6.  Major depressive disorder with psychosis, not otherwise 
specified, (claimed as anxiety and depression) secondary to a 
lumbar spine disability

The veteran is attempting to establish service connection for 
a major depressive disorder as secondary to a lumbar spine 
disability.  The Board notes that secondary service 
connection presupposes the existence of an established 
service-connected disability.  A lumbar spine disability is 
not currently service-connected, and thus there can be no 
secondary service connection for any condition allegedly due 
to a lumbar spine disability.

Where application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.  See Sabonis, supra.  As 
there is no legal basis for an award of secondary service 
connection for a major depressive disorder, the claim must be 
denied as a matter of law.  Id.

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in April 2000.  
But even under Pelegrini, the notices to the appellant 
informed him of the bases for the relevant decisions, what 
types of evidence would be needed, and how the evidence would 
be secured.  The RO sent the appellant correspondence in 
February 2001, March 2003 and October 2004; a statement of 
the case in November 2000; and supplemental statements of the 
case in September 2002, December 2004, and April 2005.  There 
was no harm to the appellant, as VA made all efforts to 
notify and to assist him with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing and content 
of the notices to the appellant was harmless because of the 
thorough and informative notices provided throughout the 
adjudication of the claim.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Thus, VA has satisfied its duty to 
notify the appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.


ORDER

New and material evidence has been submitted and the claim 
for service connection for a left knee condition is reopened.

Service connection for left leg and left knee disabilities is 
denied.

Service connection for a lumbar spine disability is denied.

Service connection for a major depressive disorder with 
psychosis, not otherwise specified, (claimed as anxiety and 
depression), secondary to a lumbar spine disability is 
denied.



	                        
____________________________________________
	Harvey`` Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


